Citation Nr: 0429593	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 30 percent evaluation 
currently assigned for peritoneal adhesions without 
intestinal obstruction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from December 1944 to October 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision by the RO which 
denied the veteran's claim for an increased rating.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's gastrointestinal disorder is manifested 
principally by complaints of chronic pain and constipation, 
without obstruction, colic distension, nausea or vomiting.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
peritoneal adhesions without intestinal obstruction are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Part 
4, including Diagnostic Code 7301 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with sections 5103(a)/§ 3.159 
because an initial AOJ adjudication had already occurred.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in December 2001, prior to 
the April 2002 adjudication of his claim, and he was provided 
with the law and regulations pertaining to VCAA in the 
January 2003 statement of the case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

By rating action in April 1947, service connection was 
established for peritoneal adhesions with intestinal 
obstruction, and a 50 percent evaluation was assigned, 
effective from January 10, 1947.  By rating action in May 
1949, the RO reduced the rating to 30 percent, effective from 
July 27, 1949, based on findings of no obstruction, and that 
rating remained in effect until the current claim for 
increase was received in December 2001.  

VA outpatient records from 1999 to 2002 show that the veteran 
was seen on several occasions for various maladies, including 
abdominal pain and constipation.  The reports do not include 
any specific findings or assessment of the veteran's 
peritoneal adhesions.  

When examined by VA in April 2002, the examiner indicated 
that he had reviewed the claims file and included a detailed 
description of the veteran's medical history from service up 
to the present time, including recent flexible sigmoidoscopy 
and colonoscopy in March and May 2001, respectively.  The 
veteran denied any dysphagia, odynophagia, nausea or 
vomiting.  He reported one episode of hematemesis when he had 
a duodenal ulcer, and one recent episode of melena.  He 
denied any hematocheezia, circulatory disturbances after 
meals, or fecal incontinence.  He reported diarrhea until 
around 1992 after his second hernia surgery.  Since then, his 
bowel patterns are approximately 1 to 2 times a week with 
enemas.  He complained of right lower quadrant "soreness" 
about 90 percent of the time which he rated as a 3-4 on a 
scale of ten.  His weight has been stable at 182 and he was 
not anemic.  The veteran reported occasional ankle edema.  

On examination, his abdomen was not tender or distended and 
bowels sounds were active.  There was no hepatosplenomegaly, 
and no edema, clubbing, or cyanosis in his lower extremities.  
The examiner indicated that there was no evidence of 
obstruction.  She indicated that the case was discussed with 
another medical professional who opined that the veteran's 
right lower quadrant pain was not related to his peritoneal 
adhesion, but that the veteran's pain could be due to 
diverticulosis.  It was also noted that there had been no 
evidence of bowel obstruction since 1947.

In a letter received in April 2002, the veteran's family 
physician indicated that the veteran had severe chronic 
constipation due to multiple surgeries and abdominal 
adhesions since 1999.  

Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Analysis

The veteran is currently assigned a 30 percent evaluation for 
peritoneal adhesions without intestinal obstruction under 
Diagnostic Code 7301.  Under this provision of the rating 
code, a 30 percent evaluation may be assigned for moderately 
severe adhesions with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  The next higher rating of 50 
percent requires severe definite adhesions with partial 
obstruction shown by x-ray evidence, frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis ruptured appendix, perforated 
ulcer or operation with drainage.  

In the instant case, the veteran's symptoms are manifested by 
chronic constipation and a nearly constant low grade 
abdominal pain.  However, on recent VA examination, the 
veteran specifically denied any nausea or vomiting, and there 
was no evidence of colic distension.  Furthermore, the 
examiner explained that the veteran's abdominal pain was more 
likely related to diverticulosis then to peritoneal 
adhesions, as adhesions would not be expected to cause the 
type of pain complained of.  More importantly, the examiner 
noted that there was no evidence of a current obstruction, or 
any obstruction since 1947.  

The examiner's findings and opinion are persuasive as it was 
based on a comprehensive examination and included a thorough 
review the entire record.  The gastrointestinal 
symptomatology that the veteran attributes to his service-
connected disability are not supported by any competent 
clinical evidence, and are thus of minimal probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
evidence from the veteran's family physician offered no 
additional findings to support a higher evaluation.  

Based on the evidentiary record, the Board concludes that the 
veteran's peritoneal adhesions without intestinal obstruction 
are adequately compensated for by the 30 percent evaluation 
currently assigned.  Accordingly, an increased rating is 
denied.  


ORDER

An increased rating for peritoneal adhesions is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



